ON REMAND
PER CURIAM.
This cause returns to us pursuant to the mandate of the Florida Supreme Court issued May 3,1993, in State v. Williams, 616 So.2d 51 (Fla.1993), for reconsideration in the light of the recent decision in State v. Rucker, 613 So.2d 460 (Fla.1993). We vacate our previous opinion and substitute the following.
The State correctly concedes that the trial court erred in sentencing appellant to a mandatory minimum term for battery on a person over the age of 65. The minimum mandatory provisions of section 784.08, Florida Statutes, only apply to aggravated batteries.
Appellant’s contentions concerning habitual offender findings here are without merit. State v. Rucker, supra.
Accordingly, we affirm the judgment, but reverse and remand the sentence for proceedings consistent herewith.
BOOTH, WEBSTER and MICKLE, JJ., concur.